                 Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 1 of 8



 1                                                          HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
10   KEVIN MICHAEL BELL
11                                                         NO. 3:18-cv-05918-RBL
                            Plaintiff,
12          v.                                             DEFENDANT NISQUALLY TRIBE’S
                                                           OPPOSITION TO PLAINTIFF’S
13                                                         MOTION FOR TEMPORARY
     CITY OF LACEY; Police Chief DUSTY                     RESTRAINING ORDER
14   PIERPOINT individually; Police Commander
     JOE UPTON individually; City Attorney
15
     DAVID SCHNEIDER individually; Mayor
16   ANDY RYDER individually; City Manager
     SCOTT SPENCE individually; DOEs 1-25
17   individually; NISQUALLY TRIBE, Nisqually
     CEO JOHN SIMMONS, individually and
18   Nisqually CFO ELETTA TIAM individually.
19
                            Defendants.
20

21                                       I.   RELIEF REQUESTED

22          Defendant Nisqually Tribe, by and through its counsel of record, hereby urge the Court

23   to deny Plaintiffs’ Motion for Temporary Restraining Order. (Dkt. #20). Sovereign immunity

24   precludes Plaintiff’s motion, and there is no evidence that the tribe has expressly waived its

25   immunity. The motion is also premature because there is no evidence Plaintiff will be

26   remanded to the Nisqually Jail. Finally, to the extent injunctive relief is granted, it should be in

27

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION               F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY                  200 WEST THOMAS STREET, SUITE 500
                                                          SEATTLE, WA 98119
     RESTRAINING ORDER - 1
                                                          TEL 206 441-4455
                                                          FAX 206 441-8484
               Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 2 of 8



 1   the form of a temporary restraining order, as opposed to an preliminary injunction of indefinite

 2   duration. Nevertheless, Plaintiff’s Motion should be denied in its entirety.

 3                                  II.      STATEMENT OF FACTS
 4          This action is brought by Plaintiff Kevin Michael Bell following his detention in the

 5   Nisqually Jail. Plaintiff admits that on or about August 7, 2016, City of Lacey Police arrested

 6   him on suspicion of petty shoplifting in Lacey, Washington. (Dkt. #1-2 at 7). Lacey Police then

 7   apparently transported Mr. Bell to the Nisqually Jail for pre-trial detention. (Dkt. #1-2 at 7).

 8   Mr. Bell was detained at the Nisqually Jail pursuant to a jail services agreement between

 9   Nisqually and the City of Lacey, under which Nisqually agreed to house the City’s detainees.

10   (Dkt. #1-2 at 21).

11          While he was in custody, Plaintiff avers he “suffered a severe stroke while he slept.”

12   (Dkt. #1-2 at 8). He was admitted to the hospital thereafter. (Dkt. #1-2 at 9). He has apparently

13   been released to a West Olympia nursing home, where he has resided since. (Dkt. #20-1 at 2).

14          Nisqually answered Plaintiff’s lawsuit on February 14, 2019. (Dkt. #19). As one of

15   many affirmative defenses, Nisqually alleged that “Plaintiff’s claims are barred, in whole or in

16   part, by the doctrine of tribal sovereign immunity.” (Dkt. #19 at 14).

17          Plaintiff filed his Motion for Temporary Restraining Order on February 19, 2019. (Dkt.

18   #20). In it, he seeks relief “prohibiting the City from placing Plaintiff in any tribal detention
19   facility and prohibiting Nisqually Indian Tribe from detaining Plaintiff at any time pending a

20   final ruling on the merits.” (Dkt. #20 at 2). He then notes that he plans to seek a preliminary

21   injunction, “and in due course Plaintiff will seek to permanently enjoin this practice as to all

22   similarly situated.” (Dkt. #20 at 2).

23          Plaintiff’s counsel claims that his client “was placed on bench warrant status” when he

24   was transported from the Nisqually Jail to the hospital. (Dkt. #20-1 at 2). He also claims that,

25   “[a]s of February 2, 2019, the bench warrant has been recalled and my client’s pretrial hearing

26   is set for Monday, February 25, 2019.” (Dkt. #20-1 at 2). Plaintiff avers he “cannot fairly plea
27   bargain or commit to a trial with the possibility of another deportation to Nisqually hanging

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION               F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY                  200 WEST THOMAS STREET, SUITE 500
                                                          SEATTLE, WA 98119
     RESTRAINING ORDER - 2
                                                          TEL 206 441-4455
                                                          FAX 206 441-8484
                 Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 3 of 8



 1   over him.” (Dkt. #20-1 at 2). No additional information regarding the alleged imminence of

 2   Plaintiff’s alleged, prospective detention in the Nisqually Jail.

 3                                    III.    ISSUES PRESENTED
 4          1.       Should the Court issue a temporary restraining order commanding action (or

 5   inaction) by Nisqually, a sovereign entity that has not waived (and has actively asserted) its

 6   immunity from suit?

 7          2.       Should the Court grant a temporary restraining order when there is no evidence

 8   of either imminent irreparable harm, and when Plaintiff has failed to meet his burden of proof?

 9          3.       Even if Plaintiff’s request for specific relief is granted, should its duration be

10   limited to that of a temporary restraining order, which Plaintiff apparently seeks, rather than

11   that of a preliminary injunction?

12                              IV.      AUTHORITY AND ARGUMENT
13   A.     This Court lacks jurisdiction over Nisqually, an Indian tribe that has not waived
            its sovereign immunity.
14
            As a preliminary matter, this Court lacks jurisdiction over Nisqually, a sovereign Indian
15
     tribe. Indian tribes have long been recognized as possessing the common-law immunity from
16
     suit traditionally enjoyed by sovereign powers. Santa Clara Pueblo v. Martinez, 436 U.S. 49,
17
     58, 98 S. Ct. 1670, 56 L.Ed.2d 106 (1978). A waiver of sovereign immunity “cannot be implied
18
     but must be unequivocally expressed.” Id. (citations omitted). Sovereign immunity “extends to
19
     suits for declaratory and injunctive relief,” and “is not defeated by an allegation that [the tribe]
20
     acted beyond its powers.” Imperial Granite Co. v. Pala Band of Mission Indians, 940 F.2d
21
     1269, 1271 (9th Cir. 1991); see also Quinault Indian Nation v. Pearson, 868 F.3d 1093, 1096
22
     (9th Cir. 2017) (“Tribes are shielded not only from suits for money damages, but from
23
     declaratory and injunctive relief as well.”). The plaintiff bears the burden of showing a waiver
24
     of tribal sovereign immunity. Ingrassia v. Chicken Ranch Bingo & Casino, 676 F. Supp. 2d
25
     953, 956 (E.D. Cal. 2009).
26
27

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION                F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY                   200 WEST THOMAS STREET, SUITE 500
                                                           SEATTLE, WA 98119
     RESTRAINING ORDER - 3
                                                           TEL 206 441-4455
                                                           FAX 206 441-8484
                  Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 4 of 8



 1           Plaintiff’s Motion asks the Court to affirmatively prohibit the Tribe from detaining

 2   Plaintiff “at any time pending a final ruling on the merits.” This relief is not only improper as to

 3   scope (explained in greater detail below), it would run afoul of the Nisqually’s sovereign

 4   immunity. Plaintiff’s Motion does not attempt to argue that sovereign immunity would not

 5   apply to this injunctive relief, and in fact repeatedly makes reference to Nisqually being a

 6   sovereign entity as a cudgel in support of his claims. (See, e.g., Dkt. #20 at 5:17, 5:22, 6:2,

 7   8:21, 9:15, 11:12, 14:13). Additionally, Plaintiff expressly notes that the jail contract’s “Venue

 8   and Choice of Law” clause “may or may not functionally equate to such waiver” of sovereign

 9   immunity. (Dkt. #20 at 3-4). Plaintiff’s hedging verbiage can be read as a concession of a lack

10   of “unequivocal expression” of sovereign immunity. See Santa Clara Pueblo, 436 U.S. at 58.

11   In any event, Plaintiff has not met and cannot meet his burden of proving an unequivocal

12   waiver of sovereign immunity. Accordingly, the Court should refuse to grant injunctive relief

13   against the Tribe regardless of whether it chooses to order such relief against other entities to

14   this suit.

15   B.      Plaintiff’s cannot meet the requirements for issuance of a TRO.
16           The standards for issuing temporary restraining orders are “substantially identical” to

17   the standards for issuing preliminary injunctions. Stuhlbarg Intern. Sales Co., Inc. v. John D.

18   Brushy & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A preliminary injunction is “an
19   extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

20   showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972, 117 S.

21   Ct. 1865, 138 L. Ed. 2d 162 (1997) (per curiam) (citation omitted). Thus, the movant bears the

22   heavy burden of making a “clear showing” that he is entitled to a preliminary injunction. Ctr.

23   for Competitive Politics v. Harris, 784 F.3d 1307, 1312 (9th Cir. 2015).

24           To obtain preliminary injunctive relief, the applicant must show: (1) he is likely to

25   succeed on the merits of such a claim; (2) he is likely to suffer irreparable harm in the absence

26   of preliminary relief; (3) the balance of equities tips in his favor; and (4) that an injunction is in
27   the public interest. Villegas Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (citation

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION                F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY                   200 WEST THOMAS STREET, SUITE 500
                                                           SEATTLE, WA 98119
     RESTRAINING ORDER - 4
                                                           TEL 206 441-4455
                                                           FAX 206 441-8484
               Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 5 of 8



 1   omitted). It is the plaintiff’s burden to put forth specific evidence from which the court can

 2   infer irreparable harm. Adidas Am., Inc. v. Skechers USA, Inc., 890 F.3d 747, 760 n.8 (9th Cir.

 3   2018). Under recent U.S. Supreme Court precedent, must establish that irreparable harm is

 4   likely, not just possible, in order to obtain a preliminary injunction. All. For The Wild Rockies

 5   v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citing Winter v. NRDC, Inc., 555 U.S. 7, 20,

 6   129 S. Ct. 365, 172 L.Ed.2d 249 (2008)). A single past incident in insufficient to establish the

 7   likelihood of future injury under Ninth Circuit law. Apilado v. N. Am. Gay Amateur Ath. All.,

 8   792 F. Supp. 2d 1151, 1164-65 (W.D. Wash. 2011) (Coughenour, J.) (citing Hodgers-Durgin v.

 9   de la Vina, 199 F.3d 1037, 1044 (9th Cir. 1999)).

10           Here, setting aside Nisqually’s overarching sovereign immunity defense to injunctive

11   relief, Plaintiff cannot succeed on the facts alone because he has not presented any evidence

12   that he will suffer “irreparable harm” if he is returned to the Nisqually Jail. Plaintiff focuses

13   primarily on speculative medical negligence if he returns to the jail, arguing he “will be subject

14   to the same indifference as before.” (Dkt. #20 at 14). Nisqually vehemently denies any alleged

15   indifference to Plaintiff, past or future, but posits that Plaintiff’s fear of poor treatment by tribal

16   jailors falls well short of the “specific evidence” required before a TRO can be issued. Indeed,

17   as Ninth Circuit precedent makes clear, even if Nisqually inadequately cared for Plaintiff in the

18   past (which it did not), that does not mean that “past is prologue,” as Plaintiff asserts. (Dkt. #20
19   at 15). Plaintiff cannot meet his “heavy burden” of proving a TRO by presenting merely

20   speculative, conclusory allegations.

21           Perhaps more fundamentally, Plaintiff cannot establish that he will be remanded to the

22   Nisqually Jail in the first place. Plaintiff—by his counsel’s admission—is currently residing in

23   a nursing home, and merely speculates that he may be moved to the Nisqually Jail. Fear of

24   possible placement in the Nisqually Jail hardly constitutes the likelihood of possible harm

25   needed to obtain injunctive relief; if it did, injunctive relief would no longer be an

26   “extraordinary” or “drastic” remedy. Plaintiff’s motion also offers that the “sentences for petty
27   theft are typically close to the 19 days already served,” suggesting no additional jail time for

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION                 F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY                    200 WEST THOMAS STREET, SUITE 500
                                                            SEATTLE, WA 98119
     RESTRAINING ORDER - 5
                                                            TEL 206 441-4455
                                                            FAX 206 441-8484
               Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 6 of 8



 1   Plaintiff is quite possible, particularly in light of his infirmities. And, Plaintiff, apparently, has

 2   not even begun plea bargaining or preparing for trial. While Plaintiff may eventually be able to

 3   establish that he is likely to return to the Nisqually Jail, he cannot do so at this time, meaning

 4   even the prospect of irreparable harm—which Nisqually denies—is not imminent as is needed

 5   to obtain injunctive relief.

 6           Furthermore, Plaintiff’s conclusory motion also fails to meet his heavy burden of

 7   proving the remaining three elements needed for issuance of a TRO. Plaintiff’s cannot

 8   demonstrate a likelihood of success on the merits; as he himself recognizes, “no case is directly

 9   on point with the facts” of this case, and his claim of due process and other unconstitutional

10   violations simply do not accord with the facts, as the City’s Response (Dkt. #21) outlines.

11   Plaintiff’s arguments regarding the equities at play and public interest are similarly flawed, and

12   certainly fail to meet the requisite “heavy burden” he must shoulder to obtain injunctive relief.

13   Accordingly, notwithstanding Nisqually’s overriding sovereign immunity defenses, Plaintiff’s

14   TRO Motion fails on the facts alone.

15   C.      Any injunctive relief granted should be time-limited as Federal Rule 65 requires.
16           Finally, even if the Court grants Plaintiff’s request for a TRO, which Nisqually posits it

17   should not, the Court should limit the duration of the relief granted. Federal Rule 65 states that

18   a temporary restraining order “expires at the time after entry—not to exceed 14 days—that the
19   court sets, unless before that time the court, for good cause, extends it for a like period or the

20   adverse party consents to a longer extension.” Fed. R. Civ. P. 65(b)(2); see also E. Bay

21   Sanctuary Covenant v. Trump, 909 F.3d 1219, 1239 (9th Cir. 2018) (“[A] key distinction

22   between a ‘true’ TRO and an appealable preliminary injunction is that a TRO may issue

23   without notice and remains in effect for only 14 days (or longer if the district court finds ‘good

24   cause’ to extend it).”).

25           In this case, Plaintiff apparently seeks a temporary restraining order. His Motion says he

26   “moves the Court for a Temporary Restraining Order.” (Dkt. #20 at 2). His Motion is also
27   noted as a same-day motion under LCR 7(d)(1), rather than as a fourth Friday motion for a

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION                F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY                   200 WEST THOMAS STREET, SUITE 500
                                                           SEATTLE, WA 98119
     RESTRAINING ORDER - 6
                                                           TEL 206 441-4455
                                                           FAX 206 441-8484
                 Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 7 of 8



 1   preliminary injunction under LCR 7(d)(3).1 Yet, Plaintiff’s TRO motion also seeks to enjoin

 2   Nisqually “from detaining Plaintiff at any time pending a final ruling on the merits.” (Dkt. #20

 3   at 2); see also (Dkt. #20 at 18) (“The TRO should prevent Kevin Bell from being remanded

 4   into Nisqually Jail or any other tribal jail pending a ruling on the merits.”). To the extent

 5   Plaintiff actually seeks a preliminary injunction, which can proceed indefinitely “while the

 6   lawsuit progresses toward its conclusion,” such relief should be denied. See Pac. Kidney &

 7   Hypertension, LLC v. Kassakian, 156 F. Supp. 3d 1219, 1223 n.2 (D. Or. 2016).

 8                                               V.       CONCLUSION
 9            Based on the foregoing, Nisqually respectfully requests that the Court deny Plaintiff’s

10   Motion for a Temporary Restraining Order. Nisqually is a sovereign tribe that is immune from

11   suit, and Plaintiff has not met his burden of proving unequivocal waiver needed to obtain relief

12   against it. Plaintiff has moreover failed to meet his heavy burden of proving an entitlement to

13   temporary injunctive relief.

14

15            DATED this 21st day of February, 2019.
16                                                    FLOYD PFLUEGER & RINGER, P.S.
17                                                 /s/ Thomas B. Nedderman
                                                   Thomas B. Nedderman, WSBA No. 28944
18
                                                    William J. Dow, WSBA No. 51155
19                                                  FLOYD, PFLUEGER & RINGER P.S.
                                                    200 W. Thomas Street, Suite 500
20                                                  Seattle, WA 98119
                                                    Tel (206) 441-4455
21                                                  Fax (206) 441-8484
22                                                  tnedderman@floyd-ringer.com
                                                    wdow@floyd-ringer.com
23                                                  Counsel for Defendants Nisqually Tribe,
                                                    CEO John Simmons and CFO Eletta Tiam
24

25

26
     1
27    Notably, this required Defendants to file an opposition within 48 hours, rather than at least 18 days thereafter.
     Compare LCR 65(b)(5) with LCR 7(d)(3).

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION                         F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY                            200 WEST THOMAS STREET, SUITE 500
                                                                    SEATTLE, WA 98119
     RESTRAINING ORDER - 7
                                                                    TEL 206 441-4455
                                                                    FAX 206 441-8484
               Case 3:18-cv-05918-RBL Document 25 Filed 02/21/19 Page 8 of 8



 1                                   DECLARATION OF SERVICE

 2            Pursuant to RCW 9A.72.085, I declare under penalty of perjury and the laws of the
     State of Washington that on the below date, I delivered a true and correct copy of
 3
     DEFENDANT NISQUALLY TRIBE’S OPPOSITION TO PLAINTIFF’S MOTION FOR
 4   TEMPORARY RESTRAINING ORDER via the method indicated below to the following
     parties:
 5
      Jackson Millikan                         Counsel for Plaintiff        [ ] Via Messenger
 6    Millikan Law Firm                                                     [ ] Via Email
      2540 Kaiser Rd NW                                                     [ ] Via Facsimile
 7
      Olympia, WA 98502                                                     [ ] Via U.S. Mail
 8    jackson@millikanlawfirm.com                                           [X] Via CM/ECF

 9    Kent Underwood                           Counsel for Plaintiff        [ ] Via Messenger
      Underwood Law                                                         [ ] Via Email
10    705 S. 9th Street, Suite 205                                          [ ] Via Facsimile
11    Tacoma, WA 98405                                                      [ ] Via U.S. Mail
      Kent@underwoodlaw.us                                                  [X] Via CM/ECF
12
      Robert W. Novasky                        Counsel for Defendants       [ ] Via Messenger
13    Forsberg & Umlauf, P.S.                  Does 1-25                    [ ] Via Email
      1102 Broadway Ste 510                                                 [ ] Via Facsimile
14    Tacoma, WA 98402-3534                                                 [ ] Via U.S. Mail
15    rnovasky@FoUm.law                                                     [X] Via CM/ECF

16    John E. Justice                          Counsel for Lacey            [ ] Via Messenger
      Law, Lyman, Daniel, Kamerrer &           Defendants                   [ ] Via Email
17    Bogdanovich, P.S.                                                     [ ] Via Facsimile
      P.O. Box 11880                                                        [ ] Via U.S. Mail
18    Olympia, WA 98058                                                     [X] Via CM/ECF
19    jjustice@lldkb.com

20    Daniel F. Mullin                         Counsel for Lacey            [ ] Via Messenger
      Aaron P. Gilligan                        Defendants                   [ ] Via Email
21    101 Yesler Way, Suite 400                                             [ ] Via Facsimile
      Seattle, WA 98104                                                     [ ] Via U.S. Mail
22
      dmullin@masattorneys.com                                              [X] Via CM/ECF
23    agilligan@masattornys.com

24
            DATED this 21st day of February, 2019 at Seattle, Washington.
25
                                        /s/Monica R. Howard
26
                                        Monica R. Howard, Legal Assistant
27

     DEFENDANT NISQUALLY TRIBE’S OPPOSITION           F LOYD , P FLUEGER & R INGER P.S.
     TO PLAINTIFF’S MOTION FOR TEMPORARY              200 WEST THOMAS STREET, SUITE 500
                                                      SEATTLE, WA 98119
     RESTRAINING ORDER - 8
                                                      TEL 206 441-4455
                                                      FAX 206 441-8484
